IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-75,134-03


                   EX PARTE DANA ABDOLAHI DAMANEH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W05-00507-W (C) IN THE 363RD DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of aggravated robbery and sentenced to forty years’ imprisonment.

The Fifth Court of Appeals affirmed his conviction. Damaneh v. State, No. 05-05-01312-CR (Tex.

App.—Dallas Mar. 3, 2007)(not designated for publication). Applicant filed this application for a

writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that the prosecution did not turn over a statement by a witness which

could have been used by the defense to challenge the State’s theory of the case. Based on the record,

the trial court has determined that Applicant is entitled to relief in the form of a new punishment

hearing.
                                                                                                  2

       We agree. Relief is granted. Ex parte Kimes, 872 S.W.2d 700, 702-703 (Tex. Crim. App.

1993). The sentence in cause number F05-00507-TW in the 363rd District Court of Dallas County

is set aside, and Applicant is remanded to the custody of the Sheriff of Dallas County for a new

punishment hearing. The trial court shall issue any necessary bench warrant within ten days from

the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: March 11, 2020
Do not publish